Citation Nr: 1104553	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for exposure to ionizing 
radiation.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.   

The Veteran indicated on his June 2008 VA Form 9 that he wished 
to testify at a Board hearing.  A Travel Board hearing was 
scheduled for June 2010 and the Veteran was provided notice of 
this hearing in May 2010.  However, the Veteran failed to report 
to the scheduled hearing.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

While the Veteran has repeatedly requested that he be 
represented, the claims file shows that he is not currently 
represented.  By correspondence dated in December 2007 the RO 
informed the Veteran of his representation options, however, the 
Veteran has not taken the steps necessary to obtain 
representation.                

In December 2010, the Veteran responded to a November 2010 letter 
from the Board providing him a copy of a medical opinion obtained 
in connection with his claim.  The Veteran reasserted his claim 
and indicated that he was requesting additional time before the 
Board decided the case.  Given the favorable disposition on that 
claim, the Board finds that there is no prejudice to the Veteran 
in proceeding with adjudicating the case.  

The issue of entitlement to service connection for memory loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his current 
diagnosis of hepatitis C is related to service.
 
2.  Exposure to ionizing radiation is not a disability or 
disease; it has not been shown the Veteran has any disability 
associated with his alleged exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria 
for service connection for hepatitis C are met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for a disability due to in-service 
exposure to ionizing radiation is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

1.	 Hepatitis C

Service treatment records show that the Veteran was diagnosed 
with "viral hepatitis, moderate severe" in October 1962.  A 
subsequent service treatment record dated in September 1963 shows 
a history of several recurrences of the Veteran's hepatitis.  The 
Veteran maintains that he contracted hepatitis C during service 
when he was exposed to blood on two occasions: first, when he got 
into a fight with an instructor and received several cuts on his 
hands/face; and second, when he saved a man who was being bitten 
by a dog.  The Veteran has reported that he was first diagnosed 
with hepatitis C in 1999 and a February 2004 private treatment 
report confirms that the Veteran tested positive for the HCV 
antibody.

In July 2010, the Board sought the opinion of a specialist in the 
Veteran's Health Administration (VHA).  38 C.F.R. § 20.901(a).  
In an October 2010 opinion, a VA physician reviewed the claims 
folder, noted the two separate entries of hepatitis in the 
Veteran's service treatment records and wrote that the "relapse 
and the chronic nature of [the Veteran's] symptoms do suggest a 
chronic nature to his hepatitis."  The examiner also wrote that 
while non-chronic hepatitis A was common in servicemen in the 
1960s, hepatitis C was not discovered 1990s.  As such, there was 
no way to rule out that the Veteran did not contract hepatitis C 
during his military service in 1962.  The examiner also wrote 
"it is more likely than not that the hepatitis reported by [the 
Veteran] in 1999 for which we have serologic proof in 2004 
actually began in 1962 with the acute hepatitis that was 
documented."  

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current hepatitis C 
originated during his military service.  See 38 U.S.C.A. § 
5107(b).  Service connection is granted. 



2.	Ionizing Radiation

The Veteran is claiming entitlement to service connection for 
exposure to ionizing radiation.  Service connection is only 
warranted where the evidence demonstrates disability.  
"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions. 38 
C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
disability due to exposure to ionizing radiation.  Initially, the 
Board notes a November 2006 "Exposure to Radiation Information 
Sheet" which indicates that the Veteran was never involved in 
any tests and only worked in areas that housed nuclear weapons.  
Furthermore, even if the Veteran was exposed to ionizing 
radiation, he has not contended - and the record does not show - 
that this alleged in-service exposure resulted in a 
"disability" for VA compensation purposes.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection. See Brammer, 3 Vet. App. at 225.  The Veteran 
also has not identified or submitted any competent evidence, to 
include a medical nexus, showing that he incurred any disability 
as a result of his alleged in-service exposure to ionizing 
radiation.  

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2006 and 
December 2007 and the claim was readjudicated in a May 2008 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained a VHA medical opinion as to the 
etiology of the Veteran's hepatitis C, and afforded the appellant 
the opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA need not conduct an examination with respect to the ionizing 
radiation claim decided herein because the information and 
evidence of record contains sufficient competent medical evidence 
to decide the claim.  38 C.F.R. § 3.159(c)(4).  Significantly, 
while the Veteran alleges that he was exposed to ionizing 
radiation during military service he has not contended, nor does 
the record show, that he suffers from a current disability as a 
result of the alleged exposure to ionizing radiation.  Therefore, 
there is no duty to provide an examination or a medical opinion. 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for hepatitis C is granted.

Service connection for exposure to ionizing radiation is denied.


REMAND

The Veteran contends that he was given an experimental drug 
during military service to treat his hepatitis.  In November 2006 
correspondence, the Veteran indicated that he has undergone both 
an EEG (electroencephalogram) and MRI (magnetic resonance 
imaging) to determine the cause of his memory loss and that his 
memory loss was progressing at a rapid rate.  

Unfortunately, a review of the claims file is negative for 
records pertaining to either the EEG or MRI noted by the Veteran 
and it does not appear that VA made any attempt to obtain them.  
On remand, the Veteran should be asked to provide appropriate 
information to allow VA to obtain those records.  38 C.F.R. 
§ 3.159.  The appellant is hereby advised that while VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran of the necessity of 
obtaining treatment records regarding the 
claimed memory loss, to include reports 
from the EEG and MRI that the Veteran 
reported he underwent in November 2006 
correspondence and inform the Veteran that 
he may submit these records himself or 
authorize VA to obtain them on his behalf.  
The RO must also include Release and 
Authorization forms so that the RO has the 
authority to obtain these records.

Once the RO receives the signed Release 
and Authorization forms from the Veteran, 
attempt to obtain copies of all available 
treatment records.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims file.

2.  After completion of the foregoing, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


